Respondent was employed by appellant district as a teacher for the school term commencing in 1934 and ending in 1935. The schoolhouse of the district is situated about six miles from American Falls, the county seat of Power county, and about thirty miles from Pocatello. Friday afternoon, April 26, 1935, after school was dismissed, respondent went to Pocatello. There she met two men, friends of hers, Jackson and Dean by name, who were going to Salt Lake the next day. They invited her to accompany *Page 636 
them, and the three started to Salt Lake at 5 o'clock in the morning of April 27. While on the way, the car in which they were riding left the road and turned over, injuring respondent so seriously she was, and ever since has been, totally disabled. She made application for compensation, provided for by the workmen's compensation law. Liability was denied by appellants, and a hearing was had before the industrial accident board which disallowed compensation. Respondent appealed to the district court, which reversed the order of the board and directed it to make an award in her favor. The school district and its surety have appealed from the order of the district court.
The facts are not in dispute. Respondent desired to purchase a motto to be placed over the stage on the occasion of the graduation exercises of the eighth grade, of which she was teacher; also programs and graduation cards, and presents for the graduates. Suitable goods, of the kind desired, were not carried in stock by the stores at American Falls or Pocatello. Her purpose in going to Pocatello was to go from there to Ogden or Salt Lake, if she could secure free transportation, to buy suitable supplies for the graduation exercises. It was the custom of the school board to permit teachers to purchase such supplies, and respondent, prior to starting on the trip, had secured its permission to purchase the goods she desired, other than the presents for the graduates, the board agreeing the district would repay her the purchase price thereof. Her intention was to buy the presents at her own cost, and the district was to be out nothing for her traveling expense. The place where the goods were to be bought was not discussed between respondent and the school board. It neither authorized her to go to Salt Lake nor forbade her to do so.
The board made a ruling of law that respondent was not entitled to an award against appellants; that her claim should be denied, and her application should be dismissed. It did not find she did not suffer injuries from an accident arising out of and in the course of her employment, but appellants contend she did not. They insist it was not her duty to buy supplies to be used at the graduation exercises, and rely on I. C. A., sec.32-1003, which is as follows: *Page 637 
"Every teacher shall make reports, in addition to those mentioned elsewhere in this chapter, which may be required by the state superintendent, county superintendent, or by the school district board of trustees; shall use the text books provided for the schools of the state; enforce the course of study and the rules and the regulations prescribed by the state superintendent; hold pupils to a strict account for disorderly conduct or improper language in or about the building, on the playgrounds, and on the way to and from school; shall keep himself or herself without reproach, and endeavor to impress upon the minds of the pupils the principles of truth, justice, morality, patriotism, and refinement, and to avoid idleness, falsehood, profanity, vulgarity and intemperance; give attention during every school term to the cultivation of manners, and shall, if there be a library in the school, devote not less than one hour in each week to systematically reviewing the works contained therein."
If all the duties of a school teacher are specified in that section of the statute, a pupil may become violently ill, or suffer an accident causing it serious injury or endangering its life, and its teacher may refuse to render aid or comfort to it without violating her duty. If the schoolhouse should catch fire, it will not be her duty to make an effort to extinguish it. It would be impossible for the legislature to enact a statute fixing and defining every duty which a school teacher owes to her employer and to her pupils, and it has not attempted to do so.
It is a fact, generally known, and it is shown in the record before us, that teachers' duties do not end with the school session. In Scrivner v. Franklin School Dist. No. 2, 50 Idaho 77,  80, 293 P. 666, 667, this court quoted from Kyle v.Greene High School, 208 Iowa, 1037, 226 N.W. 71, 72, as follows:
"An exception to the aforesaid general rule is found in cases where it is shown that the employee, although not at his regular place of employment, even before or after customary working hours, is doing, is on his way home after performing, or on the way from his home to perform, some special service or errand or the discharge of some duty incidental to the *Page 638 
nature of his employment in the interest of, or under direction of, his employer. In such cases, an injury arising en route from the home to the place where the work is performed, or from the place of performance of the work to the home, is considered as arising out of and in the course of the employment."
See, also, Zeier v. Boise Transfer Co., 43 Idaho 549,254 P. 209; Murdoch v. Humes  Swanstrom, 51 Idaho 459,6 P.2d 472; Logue v. Independent School Dist. No. 33, 53 Idaho 44,21 P.2d 534; Bocock v. State Board of Education, 55 Idaho 18,37 P.2d 232; In re MacKenzie, 55 Idaho 663,46 P.2d 73.
In Mann v. Board of Education of City of Detroit, 266 Mich. 271, 253 P. 294, 295, the Supreme Court or Michigan quoted from Smith v. Seamless Rubber Co., 111 Conn. 365, 150 A. 110,111, 69 A.L.R. 856, as follows:
"Where an employer merely permits an employee to perform a particular act, without direction or compulsion of any kind, the purpose and nature of the act becomes of great, often controlling significance in determining whether an injury suffered while performing it is compensable. If the act is one for the benefit of the employer or for the mutual benefit of both, an injury arising out of it will usually be compensable; on the other hand, if the act being performed is for the exclusive benefit of the employee so that it is a personal privilege, or is one which the employer permits the employee to undertake for the benefit of some other person or for some cause apart from his own interests, an injury arising out of it will not be compensable."
In this case the purchase of supplies was not for the benefit of respondent, nor of a third person. It was for the benefit of the school district, respondent's employer. That the sole purpose of respondent in going to Salt Lake was to make these purchases is established by her testimony and is undisputed; that suitable and satisfactory supplies could not be found nearer than Ogden or Salt Lake is also established. Whether it was wise or foolish for her to make so long a journey in the performance of her duty to make the purchase is not controlling. In Re Stewart, 49 Idaho 557, 561, *Page 639 290 P. 209, 210, this court, speaking of an employee who lost his life in attempting to drive a tractor up a mountainside, said:
"We think the trial court erred in the finding complained of Part of the res gestae were Stewart's last words: 'I was just trying so hard to do something.' Louder than this attestation of his dying lips were his actions undertaken in the immediate vicinity of the work going on: surely his efforts were directed to but one objective, that of contributing some measure of service to his employer's business. Conceding that he exercised defective, even reckless judgment, that could not deprive his endeavor of its primary purpose. (C. S., sec. 6214, [now I. C. A., sec. 43-902] assuring (assures) compensation 'regardless of question of fault'; Decatur Railway  Light Co. v. IndustrialBoard, 276 Ill. 472, 114 N.E. 915; Eugene Dietzen Co. v.Indastrial Board, 279 Ill. 11, 116 N.E. 684, Ann. Cas. 1918B, 764; note, 23 A.L.R. 1163.)"
Appellants insist if respondent was justified in going to Salt Lake to purchase supplies for the district, she might, with equal propriety, have gone to San Francisco or some other distant point for the same purpose. This contention is not sound. Had the accident not occurred it would have been possible for respondent to have made the trip, as the record shows she planned to do, to Salt Lake and to have returned to her place of employment the same day. The trip, had it been completed according to her plans, would not have been violative of, nor inconsistent with, her duties to her employer. (Ocean Accident  Guarantee Corp. v. Industrial Com., 32 Ariz. 265,257 P. 641.)
The facts, proven by undisputed evidence, and found by the board, establish that respondent was injured by accident arising out of and in the course of her employment by appellant school district.
Over objection by counsel for respondent, appellants were permitted to prove that shortly after the accident Jackson, one of the men with whom respondent was riding, was arrested and entered a plea of guilty to a charge of "parading the public highway in an intoxicated condition," and that Dean, the man who was driving the car, was arrested and charged with driving a motor vehicle on the public highway *Page 640 
while under the influence of intoxicating liquor, to which he entered a plea of guilty; also that the vehicle which he was accused of driving, while in such condition, was the car in which respondent was riding at the time of the accident.
The board found the above statements, with respect to the intoxication of the two men, to be true. Said testimony was entirely irrelevant and immaterial. This is not a negligence case. It is one involving the right to compensation, provided for in the workmen's compensation law. It does not involve a question as to who was to blame for the accident. The undisputed evidence shows respondent had not partaken of intoxicating liquor and was not under its influence. Furthermore, it has not been contended by appellants, either in their answer or elsewhere, that she had drunk intoxicating liquor or was intoxicated. The facts of the case do not bring it within the provisions of I. C. A., sec. 43-1002, as follows:
"No compensation shall be allowed for an injury caused:
"1. By the employee's wilful intention to injure himself or to injure another; or,
"2. By his intoxication."
That section further provides: "If the employer claims an exemption or forfeiture under this section the burden of proof shall be upon him."
The order of the district court is affirmed.
Holden, C. J., and Givens, J., concur.